As filed with the Securities and Exchange Commission on July 3, 2017 SECURITIES ACT FILE NO. 333-214178 INVESTMENT COMPANY ACT FILE NO. 811-23201 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ PRE-EFFECTIVE AMENDMENT NO. 2 ý AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 2 ý VERSUS CAPITAL REAL ASSETS FUND LLC (Exact Name of Registrant as Specified in Charter) 5arkway, Suite Greenwood Village, CO (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (303) 895-3773 William R. Fuhs c/o Versus Capital Advisors LLC 5arkway, Suite 330 Greenwood Village, CO (303) 895-3773 (Name and Address of Agent for Service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box ý It is proposed that this filing will become effective when declared effective pursuant to Section 8(c). The following boxes should only be included and completed if the registrant is a registered closed-end management investment company or a business development company, which makes periodic repurchase offers under Rule 23c-3 under the Investment Company Act and is making this filing in accordance with Rule 486 under the Securities Act. ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a) ¨ on (date) pursuant to paragraph (a) If appropriate, check the following box: ¨ This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨ This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 TITLE OF SECURITIES BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT(1) AMOUNT OF REGISTRATION FEE Shares of Beneficial Interest $400,000,000(2) $ 46,360(3) (1) Estimated pursuant to Rule 457(o) under the Securities Act of 1933, as amended, solely for the purposes of determining the registration fee. (2) This
